EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Barclay on February 2, 2022.

The application has been amended as follows:
Claim 1, line 20, examiner has replaced “defined by” with - - positioned on
 two of - -.
Claim 20, line 28, examiner has replaced “defined by” with 
- - positioned on two of - -.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach a transmission as defined by the claims, including an output shaft connected to a differential, the differential having a crown wheel, the crown wheel engaging a plane that is positioned on two of the drive gears at the end of the first and second layshafts closest to where the input shaft is removably coupled to the inner and outer intermediate shafts.  The closest prior art of Cimatti et al. (UPS 8,2979,144) is configured with a differential (11) having a crown wheel on about a drive shaft (12), but the crown wheel fails to cut a plane that is positioned on two of the drive gears at the end of the first and second layshafts closest to where the input shaft is removably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658